         Case 1:20-cv-00211-KPF Document 20 Filed 01/15/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

BRYAN FAUBUS, on behalf of himself and
others similarly situated,
                              Plaintiff,                 20 Civ. 211 (KPF)
                       -v.-
                                                      SCHEDULING ORDER
IFINEX INC., et al.,

                              Defendants.

KATHERINE POLK FAILLA, District Judge:

      The Court recently received Faubus v. iFinex, Inc., No. Civ. 211, as a case

related to two previously assigned case, Leibowitz v. iFinex, Inc., No. 19 Civ.

9236 and Young v. iFinex, Inc., No. 20 Civ. 169. Plaintiff in this matter is

hereby ORDERED to provide the Court with a letter brief, not to exceed five

pages in length, stating their positions regarding whether the three cases

should be consolidated. These letter briefs shall be filed on or before

January 24, 2020.

      SO ORDERED.

Dated:       January 14, 2020
             New York, New York             __________________________________
                                                 KATHERINE POLK FAILLA
                                                United States District Judge
